Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Mark B. Newland, R.N.,
(O.L. File No. H-12-42947-9),

Petitioner,
v.
The Inspector General.
Docket No. C-13-1009
ALJ Ruling No. 2014-28

Date: March 25, 2014

ORDER OF DISMISSAL

Petitioner, Mark B. Newland, R.N., requested a hearing before an administrative law
judge to challenge a determination by the Inspector General (I.G.) of the Department of
Health and Human Services that excludes Petitioner from participating in Medicare,
Medicaid, and all other federal health care programs for five years pursuant to 42 U.S.C.
§ 1320a-7(a)(1). After consideration of the arguments raised in Petitioner’s hearing
request and in his prehearing submissions, I conclude that Petitioner failed to raise an
issue which may properly be addressed in a hearing. Therefore, I dismiss Petitioner’s
hearing request pursuant to 42 C.F.R. § 1005.2(e)(4).

I. Background

By letter dated April 30, 2013, the I.G. notified Petitioner that he was being excluded
from Medicare, Medicaid, and all other federal health care programs for the minimum
statutory period of five years pursuant to 42 U.S.C. § 1320a-7(a)(1), effective May 20,
2013. I.G. Exhibit (Ex.) 1; see 42 C.F.R. § 1001.101(a). The I.G. advised Petitioner that
the exclusion was based on his conviction in the Court of Common Pleas, Franklin
County, Ohio, of a criminal offense related to the delivery of an item or service under
Medicare or a state health care program, including the performance of management or
administrative services relating to the delivery of items or services under any such
program. I.G. Ex. 1, at 1.

Petitioner subsequently filed a request for hearing. In his request, Petitioner stated that
the basis for his request was that the I.G. “reviewing official” did not consider all of the
facts relevant to Petitioner’s case and that the exclusion period was too lengthy.
Petitioner also requested that the exclusion be stayed.

I was assigned to hear and decide the case. I initially set a pre-hearing conference for
July 31, 2013, but was forced to reschedule it after Petitioner failed to provide his contact
information upon request. During the rescheduled conference on November 13, 2013,
Petitioner was represented by an attorney. I explained that I did not have authority to
enjoin or stay the exclusion and denied Petitioner’s request that I do so. I also explained
that the only issue I may hear and decide in Petitioner’s case is whether the I.G. had a
basis for excluding Petitioner from participation in Medicare, Medicaid, and other federal
ealth care programs. | stated that an exclusion authorized under 42 U.S.C. § 1320a-
7(a)(1) must be for a minimum of five years and an administrative law judge does not
ave the authority to consider whether or not the five-year length of the exclusion is
reasonable. 42 U.S.C. § 1320a-7(c)(3)(B); 42 C.F.R. § 1001.2007(a)(2); see Order and
Schedule for Filing Briefs and Documentary Evidence, November 13, 2013, at 2-3 § 3.

On December 23, 2013, the LG. filed his Informal Brief and eight proposed exhibits (1.G.
Exs. 1-8). Petitioner, through counsel, filed his Informal Brief on February 3, 2014.
Petitioner acknowledged that he was convicted of a criminal offense. P. Br. at 1. It is
unclear whether Petitioner’s “yes” response to the question posed in section II of the
Informal Brief challenges whether his conviction (for theft from Ohio’s Medicaid
program) required his exclusion from Medicare, Medicaid, and all other federal health
care programs, but he failed to provide any explanation as to why his conviction would
not require exclusion. See P. Br. at 2. Petitioner’s only argument was that he stopped
participating in federal health care programs on January 9, 2013, and requested that the
five-year exclusion “be retroactive to January 10, 2013.” P. Br. at 3.

On February 18, 2014, the LG. filed a reply brief in which the LG. argued that an
administrative law judge is without authority to amend the effective date of an exclusion.

IL. Discussion

Petitioner has not disputed in either his hearing request or his informal brief that he was
convicted of a criminal offense. Petitioner offered no explanation as to why his
conviction does not require his exclusion under 42 U.S.C. § 1320a-7(a)(1) as the I.G.
alleges in his April 30, 2013 exclusion notice. However, the regulations require
Petitioner to state which of the I.G’s findings of fact and conclusions of law he disputes
and the basis for the contention that they are incorrect. 42 C.F.R. § 1005.2(d).
Therefore, I find that Petitioner has not sufficiently raised the issue of whether the I.G.
had a basis to exclude Petitioner pursuant to 42 U.S.C. § 1320a-7(a)(1) due to his
conviction. Because the I.G. has imposed the statutory minimum five-year exclusion, a
dispute as to the basis for the exclusion is the only issue I can entertain. I cannot review
the reasonableness of an exclusion of five years. 42 C.F.R. § 1001.2007(a)(1)-(2).

Further, I have no jurisdiction to change the effective date of the exclusion. Kailash C.
Singhvi, M.D., DAB No. 2138, at 4 (2007). The notice of exclusion “shall be effective at
such time and upon such reasonable notice to the public and the individual . . . excluded
as may be specified in the regulations ....” 42 U.S.C. § 1320a-7(c)(1). The regulations
state that an exclusion is effective 20 days from the date of the exclusion notice,

42 C.F.R. § 1001.2002(b); however, the regulations do not specify when the I.G. must
issue an exclusion notice. Seide v. Shalala, 31 F. Supp. 2d 466, 469 (E.D. Pa. 1998). It
is well-settled that neither administrative law judges nor the Departmental Appeals Board
has “the authority to review the timing of the I.G.’s decision to impose an exclusion
where the I.G. has a legal basis to exclude.” Kris Durschmidt, DAB No. 2345, at 3
(2010) (citing Singhvi, DAB No. 2138). Administrative law judges also do not have the
authority to alter the effective date of an exclusion by retroactively changing the
beginning date of the exclusion. Lisa Alice Gantt, DAB No. 2065, at 2-3 (2007); see also
57 Fed. Reg. 3,298, 3,325 (Jan. 29, 1992) (stating that an administrative law judge is not
authorized to modify the date of the commencement of the exclusion identified in the
notice of exclusion). The regulations are binding on me and I must follow them.

42 CFR. §§ 1001.1(b), 1005.4(c)(1).

II. Conclusion

Because Petitioner does not dispute that there is a basis for the imposition of an
exclusion, is unable to dispute the length of the exclusion, and has objected only to the
effective date of the exclusion (an issue over which I have no jurisdiction), I must dismiss
Petitioner’s hearing request because “‘it fails to raise any issue which may properly be
addressed in a hearing.” 42 C.F.R. § 1005.2(e)(4).

This dismissal is final and not subject to further administrative appeal. See Ivette
Hernandez-Ramirez, M.D., ALJ Ruling 2013-8, at 3 n.1 (HHS CRD April 25, 2013).

It is so ordered.

/s/
Scott Anderson
Administrative Law Judge

